United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Anand et al.			:		
Patent No. 11,250,477				:	REDETERMINATION OF PATENT
Issue Date: February 15, 2022		:	TERM ADJUSTMENT 
Application No. 16/228,532			:	
Filing Date: December 20, 2018		:	  
Attorney Docket No. 058407/519867		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed January 28, 2022.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 353 days.

Relevant Procedural History

The patent issued with a PTA determination of 320 days on February 15, 2022.  The instant request was filed on January 28, 2022.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 296 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 57 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
33 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent sets forth a PTA of 320 days (296 days of A Delay + 57 days of B Delay + 0 days of C Delay - 0 days of Overlap - 33 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 296 days.  The Office has recalculated the period of A Delay and confirmed the period of A Delay is 296 days.

B Delay

The Office previously determined the period of B Delay is 57 days.  The Office has recalculated the period of B Delay and confirmed the period of B Delay is 57 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap and confirmed the number of days of Overlap is 
0 days.

Applicant Delay

The Office previously determined the period of Applicant Delay consists of a 33-day period of delay under 37 C.F.R. § 1.704(c)(8) based on the following facts:

(1)	A reply to an Office action was filed on March 10, 2021;
(2)	An information disclosure statement (“IDS”) was filed on April 12, 2021; and
(3)	The number of days in the period beginning March 11, 2021 (day after date the reply was filed) and ending on April 12, 2021 (date the IDS was filed) is 33 days.

A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted      with the IDS.  Therefore, the correct period of delay resulting from the submission of the IDS is 0 days.

In view of the prior discussion, the correct period of Applicant Delay is 0 days.

Conclusion

The correct period of Applicant Delay is 0 days, and the correct PTA is 353 days (296 days of    A Delay + 57 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $210 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 353 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 353 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction

	








    
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.